Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jun Ye (Attorney Reg. No: 74,777) on June 17, 2022. 
The application has been amended as follows:












IN THE CLAIMS:
(Currently Amended) An information processing device, comprising: 
a storage module configured to receive and store input data and one or more instructions; and
a data processing module configured to: 
identify one or more key features included in the input data to generate a judgment result, and 
score the input data in the storage module according to the judgment result,
    wherein the storage module stores data and one or more instructions, 
    wherein the data includes the input data, input neurons, weights, output neurons, 
    wherein the input data is transmitted to each input node in an artificial neural network for subsequent computation, 
    wherein values of the output neurons include the judgment result and a score and 
    wherein the judgment result and the score are determined as output data and 
    wherein the data processing module includes a computation module configured to perform corresponding computation on the data stored in the storage module according to the one or more instructions stored in the storage module and output a computational result to the storage module, 
     wherein in each layer of the neural network, the computation module includes: 
            one or more multipliers configured to multiply the input data with the weights; 
            one or more adders configured to: 
                  add one or more multiplication results to generate an addition result, and 
                  determine whether to add a bias value to the addition result; and 
an activation function unit configured to perform an activation function to the addition result to generate the output neurons.

2. (Original) The information processing device of claim 1, wherein the input data is original input data or preprocessed data obtained by preprocessing the original input data.

3. (Original) The information processing device of claim 1, wherein the data processing module is configured to compute confidence of the key features included in the input data, and wherein the confidence is the judgment result. 


4. (Cancelled) 

5. (Cancelled)

6. The information processing device of claim 1, wherein the data processing module further includes: an instruction cache configured to cache the one or more instructions; and 
neural network data cache configured to cache the weights, the input neurons and the output neurons.

7. (Original) The information processing device of claim 6, 
wherein the data processing module further includes a Direct Memory Access(DMA) serving as a bridge which connects the storage module with each cache and configured to: 
access the data and instruction stored in the storage module, 
store a read-out/written-out instruction into the instruction cache, 
store read-out weights into the weight cache, 
store the input data in the input neuron cache, and
store the judgment result and/or the score received from the output neuron cache into the storage module.
wherein the data processing module further includes a controlling unit configured to: 
read the instruction from the instruction cache, 
decode the instruction into an instruction executable for the computation module, and 
output the instruction to the computation module.

8. (Original) The information processing device of claim 6, wherein the data processing module further includes a scoring unit configured to obtain the score according to the judgment result if the artificial neural network running in the information processing device obtains no score but only the judgment result, .

9. (Original) The information processing device of claim 8, wherein the judgment results are value of output neurons of a final output layer of the artificial neural network running in the information processing device, the value of the output neuron is the confidence that the key features appear, and the confidence is a natural number within a certain range. 

10. (Original) The information processing device of claim 9, wherein the score is obtained by: 
adding a layer after the final output layer of the artificial neural network running in the information processing device as a new final output layer, where the values of input neurons of the new final output layer are confidences that the key features appear, and the new final output layer has only one output neuron, the value of the output neuron is the score; where weights in computation of the new final output layer correspond to importance degrees of each key feature, if the layer has 
    PNG
    media_image1.png
    17
    36
    media_image1.png
    Greyscale
 output neurons, a value range of the score is 
    PNG
    media_image2.png
    20
    37
    media_image2.png
    Greyscale
, if the output neurons of the layer are numbered to be 
    PNG
    media_image3.png
    19
    67
    media_image3.png
    Greyscale
, a value of the ith output neuron is confidence 
    PNG
    media_image4.png
    21
    15
    media_image4.png
    Greyscale
 corresponding to a score value 
    PNG
    media_image5.png
    16
    9
    media_image5.png
    Greyscale
, and the value of a final score corresponds to the highest confidence, in other words, the 
    PNG
    media_image6.png
    29
    237
    media_image6.png
    Greyscale
.

11. (Original) The information processing device of claim 9, wherein the score is obtained by: 
taking the confidence that each key feature appears as input of the scoring unit, after each key feature is obtained in the final output layer of the artificial neural network running in the information processing device, and obtaining, by the scoring unit, the score accordingly.

12. (Currently Amended) A method for information processing, comprising:
receiving, by a storage module, input data and one or more instructions; and 

identifying, by a data processing module, one or more key features included in the input data to generate a judgment result, and scoring, by the data processing module, the input data in the storage module according to the judgment result,
storing, by the storage module, data and one or more instructions, wherein the data includes the input data, input neurons, weights, output neurons;  38 Attorney Docket No.: 81010-000088CON1 
 Getech Law LLCtransmitting the input data to each input node in an artificial neural network for subsequent computation, wherein values of the output neurons include the judgment result and a score, wherein the judgment result and the score are determined as output data;
performing, by a computation module of the data processing module, corresponding computation on the data stored in the storage module according to the one or more instructions stored in the storage module and output a computational result to the storage module; 
multiplying, by one or more multiplier of the computation module, the input data with the weights; 
adding, by one or more adders of the computation module, one or more multiplication results to generate an addition result;    
determining, by the one or more adders, whether to add a bias value to the addition result; and 
performing, by an activation function unit of the computation module, an activation function to the addition result to generate the output neurons.

13. (Original) The method of claim 12, wherein the input data is original input data or preprocessed data obtained by preprocessing the original input data.

14. (Original) The method of claim 12, further comprising:
computing, by the data processing module, confidence of the key features included in the input data, and wherein the confidence is the judgment result. 

15. (Cancelled)


16. (Cancelled) 


17. The method of claim 12, further comprising: 
caching, by an instruction cache, the one or more instructions; and 
caching, by a neural network data cache, the weights, the input neurons and the output neurons.

18. (Original) The method of claim 17, further comprising:
accessing, by a Direct Memory Access (DMA) serving as a bridge which connects the storage module with each cache, the data and instruction stored in the storage module;
storing, by the DMA, a read-out/written-out instruction into the instruction cache; 
storing, by the DMA, read-out weights into the weight cache; 
storing, by the DMA, the input data in the input neuron cache; 
storing, by the DMA, the judgment result and/or the score received from the output neuron cache into the storage module;
reading, by a controlling unit, the instruction from the instruction cache;
decoding, by the controlling unit, the instruction into an instruction executable for the computation module; and 
outputting, by the controlling unit, the instruction to the computation module. 

19. (Original) The method of claim 17, further comprising:
obtaining, by a scoring unit, the score according to the judgment result if the artificial neural network running in the information processing device obtains no score but only the judgment result. 

20. (Original) The method of claim 19, wherein the judgment results are value of output neurons of a final output layer of the artificial neural network running in the information processing device, the value of the output neuron is the confidence that the key features appear, and the confidence is a natural number within a certain range.

21. (Original) The method of claim 20, further comprising:
adding a layer after the final output layer of the artificial neural network running in the information processing device as a new final output layer, where the values of input neurons of the new final output layer are confidences that the key features appear, and the new final output layer has only one output neuron, the value of the output neuron is the score; where weights in computation of the new final output layer correspond to importance degrees of each key feature, if the layer has 
    PNG
    media_image1.png
    17
    36
    media_image1.png
    Greyscale
 output neurons, a value range of the score is 
    PNG
    media_image2.png
    20
    37
    media_image2.png
    Greyscale
, if the output neurons of the layer are numbered to be 
    PNG
    media_image3.png
    19
    67
    media_image3.png
    Greyscale
, a value of the ith output neuron is confidence 
    PNG
    media_image4.png
    21
    15
    media_image4.png
    Greyscale
 corresponding to a score value 
    PNG
    media_image5.png
    16
    9
    media_image5.png
    Greyscale
, and the value of a final score corresponds to the highest confidence, in other words, the 
    PNG
    media_image6.png
    29
    237
    media_image6.png
    Greyscale
.

22. (Original) The method of claim 19, further comprising;
taking the confidence that each key feature appears as input of the scoring unit, after each key feature is obtained in the final output layer of the artificial neural network running in the information processing device, and obtaining, by the scoring unit, the score accordingly.



    

           Reasons for Allowance 
5.     The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “identify one or more key features included in the input data to generate a judgment result, and score the input data in the storage module according to the judgment result,
    wherein the storage module stores data and one or more instructions, 
    wherein the data includes the input data, input neurons, weights, output neurons, 
    wherein the input data is transmitted to each input node in an artificial neural network for subsequent computation, 
    wherein values of the output neurons include the judgment result and a score and 
    wherein the judgment result and the score are determined as output data and 
    wherein the data processing module includes a computation module configured to perform corresponding computation on the data stored in the storage module according to the one or more instructions stored in the storage module and output a computational result to the storage module, 
     wherein in each layer of the neural network, the computation module includes: 
            one or more multipliers configured to multiply the input data with the weights; 
            one or more adders configured to: 
                  add one or more multiplication results to generate an addition result, and 
                  determine whether to add a bias value to the addition result; and 
an activation function unit configured to perform an activation function to the addition result to generate the output neurons.” in combination with other recited elements in independent claim 1. 

6.    MAEZAWA et al. (U.S. Patent Application Pub. No: 20170256246 A1), the closest prior art of record, teaches an information providing method includes: sequentially identifying a performance speed at which a user performs a piece of music; identifying, in the piece of music, a performance position that is performed by the user and setting an adjustment amount in accordance with a temporal variation in the identified performance speed. MAEZAWA discloses  providing the user with music information corresponding to a time point that is later, by the adjustment amount, than a time point that corresponds to the performance position identified in the piece of music. However, MAEZAWA doesn’t teach “identify one or more key features included in the input data to generate a judgment result, and score the input data in the storage module according to the judgment result,
    wherein the storage module stores data and one or more instructions, 
    wherein the data includes the input data, input neurons, weights, output neurons, 
    wherein the input data is transmitted to each input node in an artificial neural network for subsequent computation, 
    wherein values of the output neurons include the judgment result and a score and 
    wherein the judgment result and the score are determined as output data and 
    wherein the data processing module includes a computation module configured to perform corresponding computation on the data stored in the storage module according to the one or more instructions stored in the storage module and output a computational result to the storage module, 
     wherein in each layer of the neural network, the computation module includes: 
            one or more multipliers configured to multiply the input data with the weights; 
            one or more adders configured to: 
                  add one or more multiplication results to generate an addition result, and 
                  determine whether to add a bias value to the addition result; and 
an activation function unit configured to perform an activation function to the addition result to generate the output neurons.”

7.   WANG (U.S. Patent Application Pub. No: 20140093184 A1), the closest prior art of record, teaches an image processing method, a client device, and an image processing system are provided. WANG discloses detecting by a client device an image to be processed to obtain image information, and uploading the image information to a server; receiving by the client device at least one case related to the image, the at least one case being obtained by the server according to the image information and sent by the server; and processing the image by the client device according to the at least one case related to the image. WANG further suggests a client device includes: a detection module, a receiving module, and a processing module; and the foregoing client device and a server, where the server includes: a receiving module, a selection module, and a sending module; also achieves simple and fast image processing but also improves adjustability during the processing process. However, WANG doesn’t teach “identify one or more key features included in the input data to generate a judgment result, and score the input data in the storage module according to the judgment result,
    wherein the storage module stores data and one or more instructions, 
    wherein the data includes the input data, input neurons, weights, output neurons, 
    wherein the input data is transmitted to each input node in an artificial neural network for subsequent computation, 
    wherein values of the output neurons include the judgment result and a score and 
    wherein the judgment result and the score are determined as output data and 
    wherein the data processing module includes a computation module configured to perform corresponding computation on the data stored in the storage module according to the one or more instructions stored in the storage module and output a computational result to the storage module, 
     wherein in each layer of the neural network, the computation module includes: 
            one or more multipliers configured to multiply the input data with the weights; 
            one or more adders configured to: 
                  add one or more multiplication results to generate an addition result, and 
                  determine whether to add a bias value to the addition result; and 
an activation function unit configured to perform an activation function to the addition result to generate the output neurons.”

7.     Independent claim 12 recites limitations similar to those noted above for independent claim 1, is considered allowable for the same reasons noted above for claim 1.

8.     Dependent claims 2-3,6-11,13-14 and 17-22 recites limitations similar to those noted above for independent claims 1 and 12 are considered allowable for the same reasons noted above for claims 1 and 12.

        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





                                    Conclusion
                             RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                      References Considered Pertinent but not relied upon
         MATSUDA (US Patent Application Pub. No: 20180109630 A1) teaches a gateway device that accesses to an information processing device includes a memory and a processor coupled to the memory and configured to when the data corresponding to the search key information, transmit the search key information to a first gateway device; when the search key information from a second gateway device is received and the received search key information is not included in the search key information, transmit the search key information; when the data corresponding to the search key information is not included in the search key information that has been transmitted to the information processing device, transmit the search key information corresponding to plural pieces of data; and determine whether or not continue to transmit the search key information to first gateway device based on a first ratio and a second ratio when the gateway device transmits the search key information to the first gateway device.

       Wada (US Patent Application Pub. No: 20090204710 A1) a device management system includes a network device and an information processing apparatus. Wada discloses The network device generates request information including the information used to identify the user, and requests to issue access control information including access restriction information indicating whether or not each of the functions of the network device can be used. Wada further suggests an information processing apparatus generates access control information which associates the access restriction information with the user information; and the network device further controls the use of the respective functions with respect to the operation input in accordance with the access restriction information included in the generated access control information.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181